DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 02/15/22 has been entered in the case. Claims 1 is pending for examination and claims 2-3 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed of claim 1 described in the elected-species in Fig. 23, please see Requirement for Restriction/Election 08/11/21, and Non-Final Rejection 11/16/21 (included oral election species therein).  Nowhere in the elected species in Fig. 23 describes the combination of the limitations: determining a first effect on a physiologic parameter of the patient associated with administration of a first fluid bolus to the patient, the physiologic parameter comprising intravascular volume expansion, as required in the claim 1.

For examining purpose, the limitation “physiologic parameter comprising intravascular volume expansion” temporary not counted in the rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valk et al. (US 2008/0194924).
Note: as mentioned in the 112, 1st paragraph above, the limitation “the physiologic parameter comprising intravascular volume expanse” is considered as new matter.  Therefore, Examiner assumes that this limitation above is temporary omitted in this rejection. 
Regarding claim 1, Valk discloses a computer-implemented method, in Fig. 3 for providing clinical decision support relating to the administration of fluid to a patient, the method comprising: 

storing, using a processor, first information relating to the first effect in a first bolus log entry, para [0051];
determining a second effect on the physiologic parameter (if a blood glucose is too low) of the patient associated with administration of a second fluid bolus to the patient (e.g. delivering bolus of glucose to increase the blood glucose in normal range, see claims 1-4 in Valk; In addition, a system in Valk is automated regulation or closed-loop. Therefore, after administration of the first fluid bolus in steps 96 & 98 in Fig. 3, the system is providing a method of determining or monitoring patient in a second effect on the physiologic parameter by, measuring and reading from blood glucose monitoring device, repeated step 80 and determining patient blood glucose level (at second effect, after the first dosage), repeated step 82); 
storing, using a processor, second information relating to the second effect in a second bolus log entry, para [0051]; and 
providing, using the processor, a fluid administration recommendation based at least in part upon at least one of the first bolus log entry and the second bolus log entry (e.g. calculate/recommend adaptive optimal patient dosages based on patient sensitivity and baseline glucose dosage function, step 94 in Fig. 3; send calculated/recommended patient dosages to delivery devices to administer glucose and/or insulin to patient, step 96 in Fig. 4; and/or adding a data point to the data series in order to continue to provide cumulative patient sensitivity information in order to calculate future dosage, i.e. a fluid administration recommendation, of glucose/insulin to be administered to the patient 98, in Fig. 4; a cumulative patient-specific sensitivity multiplier, to be used in the next dosage,... This patient-specific sensitivity multiplier is used in conjunction with the baseline dosage function to calculate subsequent patient-adapted dosages of the medications being administered. In this manner, the entire history of the patient's response to various dosage levels factors into each next dosage, para [0049]).
Note: with similar concept as discussed in Fig. 3, Valk also discloses a computer-implemented method, in Figs. 4 or 5, for providing clinical decision support relating to the administration of fluid to a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haefner et al. (US 2009/0326510).
Note: as mentioned in the 112, 1st paragraph above, the limitation “the physiologic parameter comprising intravascular volume expanse” is considered as new matter.  However, the limitation above is temporary included in this rejection. 
Regarding claim 1, Haefner discloses a computer-implemented method, in Figs. 3A-3B, also see marked-up Fig. 3A below, for providing clinical decision support relating to the administration of fluid to a patient, the method comprising: 
determining a first effect (check cardiac condition become normal or not, in step 315) on a physiologic parameter (e.g. cardiac condition including ECG, blood pressure or flow or the like, step 310 or para [0029, 0040], check cardiac condition become normal or not, in step 315, after dispense drug at initial programmed dosage level to patient, in step 305) of the patient associated with administration of a first fluid bolus to the patient (e.g. an initial programmed dosage level that is determined by a physician to treat, para [0039]), the physiologic parameter comprising intravascular volume expansion.  Note: 
storing, using a processor, first information relating to the first effect in a first bolus log entry (the processing and control unit 230 executes a stored algorithm to receive the monitored cardiac signal from the cardiac monitoring unit 210, para [0041]);
determining a second effect (continue check cardiac signal level in closed loop) on said physiologic parameter associated with administration of a second fluid bolus (e.g. either reduce drug dosage to appropriate level if the cardiac condition becomes normal, in step 320; or continue dispense drug at initial programmed dosage level, in step 305) to the patient. Note: the system 200 in Fig. 3A is a closed loop system. Therefore, a person skilled in the art would recognize that the cardiac signal level is monitored (as a second effect) after second fluid bolus to keep track the cardiac signal level in normal condition.   For example, after step 315, if the cardiac condition still abnormal, the steps 305-325 are repeated until the unit 230 determines that the patient’s cardiac condition has been normal for at least a predetermined period, para [0042]. 
storing, using a processor, second information (repeated step 315, para [0041-0042]) relating to the second effect in a second bolus log entry (e.g. the processing and control unit 230 determines that the patient’s cardiac condition has been normal for least a predetermined period of time, if at step 315 the processing and control unit 230 determines that the patient’s cardiac condition is still abnormal, steps 305-325 are repeated until the unit 230 determines that the patient’s cardiac condition has been normal for at least a predetermined period of time, para [0042].  In order to monitor cardiac condition, the processor must store the second information (the second cardiac signal condition) in the second bolus log); and
 providing, using the processor, a fluid administration recommendation based at least in part upon at least one of the first bolus log entry and the second bolus log entry, see step 320-325 (e.g. reduce drug dosage to appropriate level if the cardiac condition becomes normal; or continue dispense drug if the cardiac condition in abnormal in Fig. 3A, or steps 355-365 in Fig. 3B).


    PNG
    media_image1.png
    603
    616
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 02/16/22 have been fully considered but they are not persuasive. 
Applicant argues that nowhere in Valk describe determining a physiologic parameter comprising intravascular volume expansion. 
In response, the limitation “a physiologic parameter comprising intravascular volume expansion” is considered as new matter, please see the 112, 1st paragraph rejection above for more details.  For examining purpose, the limitation above is temporary being omitted.  However, Examiner also provides another prior art Haefner et al. (US 2009/0326510) that read on the claimed limitation.  Please see the rejection above for more details. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783